And DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, 14, 21-28, 31, 33, 40, 42, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bott (US 2009/0000234, made of record on the IDS dated 8/6/2019) modified by Collison (US 2009/0255211) and Applicant’s admitted prior art (hereinafter AAPA, see Figures 1A-1L and [0010]-[0011] of the instant specification.)
Regarding claim 1, Bott meets the claimed, A mold for manufacturing at least one interlocking dry-cast concrete retaining wall block, the at least one block having a top surface having a transverse profile comprising at least one interlocking structure projecting from or recessed into the top surface, (Bott [0027]-[0028] describe a block 50 having a top 70 and a shoulder (interlocking structure) 120 extending vertically from the top 70)  and a bottom surface having a transverse profile comprising at least one complementary interlocking structure projecting from or recessed into the bottom surface, (Bott [0026]-[0028] describes the block has a bottom 60 with a vertical portion (complementary interlocking structure) 140 that interacts with the shoulder) the mold comprising: a mold box, comprising two side walls joined to end walls to define a mold cavity, (Bott [0034] teaches a mold box 175 with lateral panels 160 and end walls 170, see Figure 8 for the walls forming a cavity in the mold box)  a top face, and a substantially open bottom face, (Bott [0034] teaches one open side and one closed side) and partitions configured to define a space between adjacent blocks or a space between a block and a side of the mold box, extending substantially parallel to the side walls of the mold box substantially from the top face into the mold cavity, (Bott [00137] teaches a divider plate (partition) 150 that divides blocks formed in the mold box, Figure 8 shows it extends across the mold) configured to form without interlocking in a vertical direction (Bott Figure 8 shows the divider plate 150 does not have any undercuts or interlocking structures, it is smooth and flat) wherein the first transverse portion of the profile of the top surface and the first transverse portion of the profile of the bottom surface do not include any undercut portion that would impede vertically lifting the mold box including the partitions off of  molded blocks (Bott Figure 4 shows the block having no undercut portions and that they are inserted and removed vertically)  and at least one removable insert which, when positioned in the mold box beneath the partitions, extend substantially parallel to the side walls and are configured to occupy the space between adjacent blocks, or the space between a block and a side of the mold box, for forming a remaining transverse portion of the profile of the top surface of one block or a remaining transverse portion of the profile of the bottom surface of an adjacent block, or both, (Bott [0039] describes removable core bars (insert components) 200 that pair with the divider plate (partition) 150, see Figure 9, to form the shape of the vertical portion (interlocking structure) 140 on the bottom of the block) wherein the remaining transverse portions include at least one undercut portion, (Bott Figure 2 shows the vertical portion (interlocking structure) 140 is an undercut portion) at least some of the insert members, when in position in the mold box for casting, having top surfaces being substantially in lateral alignment with respective bottom surfaces of at least some of the partitions, (Bott Figure 9 shows the divider plate 150 and the core bars 200 are aligned) and at least one end of the mold box comprising openings through which the insert members can be inserted and retracted at least in a longitudinal direction (Bott [0035] teaches openings 165 for inserting the core bars 200.)
Bott does not meet the claimed, at least a longitudinal portion of at least some of the partitions being configured to form a first transverse portion of the profile of the top surface of one block or a first transverse portion of the profile of the bottom surface of an adjacent block, or both.
Analogous in the field of concrete block molds, Collison meets the claimed, at least a longitudinal portion of at least some of the partitions being configured to form a first transverse portion of the profile of the top surface of one block or a first transverse portion of the profile of the bottom surface of an adjacent block, or both (Collison [0021] teaches a form 42 (partition), see Figures 5 and 2 for the partition forming the top 34 and bottom 26 of the block 30.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the partitions of Bott which form the front surfaces to be partitions that form the top/bottom surfaces of the blocks as described by Collison in order to form multiple bricks at a single time, see Collison [0021].
Bott teaches a singular insert member but does not meet the claimed, and at least one removable insert comprising insert members.
Analogous in the field of concrete brick molds, AAPA meets the claimed, and at least one removable insert comprising insert members (AAPA Figure 1E shows a removable insert 14 with multiple trapezoidal insert members 5a.)
It would have been obvious to a person of ordinary skill in the art to combine the mold of Bott with the multiple insert members of AAPA in order to form interlocking structures on the block, see [0010] of the instant specification.
Regarding claim 2, Bott meets the claimed, The mold of claim 1 wherein the top surfaces of  at least some insert members mate respectively with the bottom surfaces of the at least some of the partitions (Bott Figure 9 shows the divider plate 150 and the core bars 200 are aligned.)
Regarding claim 3, Bott meets the claimed, The mold of claim 2 wherein when the insert members are in position for casting a gap is provided between the top surfaces of at least some insert members and the respective bottom surfaces of the at least some of the partitions
Regarding claim 4, Bott meets the claimed, The mold of claim 3 wherein the top surfaces of the at least some of the insert members are laterally convex (Bott Figure 9 shows the core insert 200 is laterally convex.)
Regarding claim 5, Bott meets the claimed, The mold of claim 1 wherein the partitions and insert members are configured to provide the concrete blocks with tongue and groove interlocking structures (Bott [0026]-[0028] and [0035] describes the block has a bottom 60 with a vertical portion (complementary interlocking structure) 140 made by the core bars that interacts with the shoulder.)  
Regarding claim 6, Bott meets the claimed, The mold of claim 5 wherein the partitions and insert members extend substantially between the end walls of the mold box, for manufacturing concrete blocks wherein the tongue and groove interlocking structures extend substantially between the ends of the concrete blocks. (Bott Figure 8 shows the divider plate 150 and core bars 200 extend across the mold.)
Regarding claim 7, Bott meets the claimed, The mold of claim 5 wherein a surface on the insert member forming a rear surface of the tongue is disposed at a greater angle relative to a top surface of the block than a surface which forms a front surface of the tongue (Bott Figure 2 shows one surface of the tongue (shoulder 120) is vertical while the other is angled.)
Regarding claim 9, Bott meets the claimed, The mold of claim 1 wherein the insert members can be received in and retracted from the openings in the at least one end wall of the mold box both horizontally and vertically (Bott [0035] teaches the core bar is removed from the mold box via an opening 165, see Figure 9 for the core bar 200 being shaped narrower at the top which allows it to be removed horizontally or vertically.) 
Regarding claim 11, Bott teaches only one insert member and does not meet the claimed, The mold of claim 1 wherein at least some of the insert members are connected with each other at one end.
AAPA meets the clamed, The mold of claim 1 wherein at least some of the insert members are connected with each other at one end, (Figure 1D of the instant application shows AAPA where a mold insert 14 has features which are all connected on the bottom by the mold insert.)
It would have been obvious to a person of ordinary skill in the art to combine the mold of Bott with the connected insert members of AAPA in order to form interlocking structures on the block, see [0010] of the instant specification.
Regarding claim 14, Bott does not meet the claimed, A system for manufacturing a plurality of interlocking concrete blocks in the mold of claim 1 wherein exposed faces of the blocks are generally flush with the top face of the mold, comprising at least one press head for imparting a profile or texture, or both, to the exposed faces.
AAPA meets the clamed, A system for manufacturing a plurality of interlocking concrete blocks in the mold of claim 1 wherein exposed faces of the blocks are generally flush with the top face of the mold, comprising at least one press head for imparting a profile or texture, or both, to the exposed faces (AAPA Figure 1G shows a press head that forms structures (profile) on the top of the block in the mold, see also [0010].)
It would have been obvious to a person of ordinary skill in the art to combine the mold of Bott with the press head of AAPA to consolidate the concrete and form interlocking structures on the block, see [0010] of the instant specification.
Regarding claim 21, Bott meets the claimed, A mold for manufacturing at least one interlocking dry-cast concrete retaining wall block, the at least one block having a top surface having a transverse profile comprising at least one interlocking structure projecting from or recessed into the top surface, (Bott [0027]-[0028] describe a block 50 having a top 70 and a shoulder (interlocking structure) 120 extending vertically from the top 70)  
and a bottom surface having a transverse profile (Bott [0026]-[0028] describes the block has a bottom 60 with a vertical portion (complementary interlocking structure) 140 that interacts with the shoulder) comprising at least one complementary interlocking structure projecting from or recessed into the bottom surface, the mold comprising: a mold box, comprising two side walls joined to end walls to define a mold cavity, (Bott [0034] teaches a mold box 175 with lateral panels 160 and end walls 170, see Figure 8 for the walls forming a cavity in the mold box)  a top face, and a substantially open bottom face, (Bott [0034] teaches one open side and one closed side)  and partitions configured to define a space between adjacent blocks or a space between a block and a side of the mold box, extending substantially parallel to the side walls of the mold box substantially from the top face into the mold cavity, (Bott [00137] teaches a divider plate (partition) 150 that divides blocks formed in the mold box, Figure 8 shows it extends across the mold)  configured to form without interlocking in a vertical direction (Bott Figure 8 shows the divider plate 150 does not have any undercuts or interlocking structures, it is smooth and flat) wherein the first transverse portion of the profile of the top surface and the first transverse portion of the profile of the bottom surface do not include any undercut portion that would impede vertically lifting the mold box including the partitions off of  molded blocks (Bott Figure 4 shows the block having no undercut portions and that they are inserted and removed vertically) and at least one removable insert which, when positioned in the mold box in association with the partitions, extend substantially parallel to the side walls and are configured to occupy at least a portion of the space between adjacent blocks, or at least a portion of the space between a block and a side of the mold box, for forming a remaining transverse portion of the profile of the top surface of one block or a remaining transverse portion of the profile of the bottom surface of an adjacent block, or both, (Bott [0039] describes removable core bars (insert components) 200 that pair with the divider plate (partition) 150, see Figure 9, to form the shape of the vertical portion (interlocking structure) 140 on the block) wherein the remaining transverse portions include at least one undercut portion (Figure 2 shows the vertical portion (interlocking structure) 140 is an undercut portion) extending along a remainder of the corresponding remaining transverse portion, at least some of the insert members, when in position in the mold box for casting, having top-facing surfaces being substantially in lateral alignment with respective bottom-facing surfaces of at least some of the partitions, (Bott Figure 9 shows the divider plate 150 and the core bars 200 are aligned) and at least one end of the mold box comprising openings through which the insert members can be inserted and retracted at least in a longitudinal direction. (Bott [0035] teaches openings 165 for inserting the core bars 200.)
	Bott does not meet the claimed, at least a longitudinal portion of at least some of the partitions being configured to form a first transverse portion of the profile of the top surface of one block or a first transverse portion of the profile of the bottom surface of an adjacent block, or both.
Analogous in the field of block molds, Collison meets the claimed, at least a longitudinal portion of at least some of the partitions being configured to form a first transverse portion of the profile of the top surface of one block or a first transverse portion of the profile of the bottom surface of an adjacent block, or both. (Collison [0021] teaches a form 42 (partition), see Figures 5 and 2 for the partition forming the top 34 and bottom 26 of the block 30.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the partitions of Bott which form the front surfaces to be partitions that form the top/bottom surfaces of the blocks as described by Collison in order to form multiple bricks at a single time, see Collison [0021].
Bott teaches a singular insert member but does not meet the claimed, and at least one removable insert comprising insert members.
Analogous in the field of concrete brick molds, AAPA meets the claimed, and at least one removable insert comprising insert members (AAPA Figure 1E shows a removable insert 14 with multiple trapezoidal insert members 5a.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Bott with the multiple insert members of AAPA in order to form interlocking structures on the block, see [0010] of the instant specification.
Regarding claim 22, Bott meets the claimed, The mold of claim 21, wherein the partitions extend from the top face to the bottom face of the mold cavity, wherein the bottom-facing surface of the at least some of the partitions with which respective top-facing surfaces of the at least some of the insert members are in lateral alignment, are intermediate the top face and bottom face of the mold box (Bott Figure 9 shows the divider plate (partition) 150 extending between the top and bottom of the mold box.)
Regarding claim 23, Bott meets the claimed, The mold of claim 22, wherein the insert members, when positioned in the mold box in association with the partitions, are configured to occupy only a portion of the space between adjacent blocks or only a portion of the space between a block and a side of the mold box (Bott Figure 9 shows the divider plates (partitions) 150 only occupy the space between blocks 50, not any other space inside the blocks.)
Regarding claim 24, Bott meets the claimed, The mold of claim 21 wherein the top-facing surfaces of at least some of the insert members mate respectively with the respective bottom-facing surfaces of the at least some of the partitions (Bott Figure 9 shows the divider plate 150 and the core bars 200 are aligned.)
Regarding claim 25, Bott meets the claimed, The mold of claim 21 wherein the partitions and insert members are configured to provide the concrete blocks with tongue and groove interlocking structures. (Bott [0026]-[0028] and [0035] describes the block has a bottom 60 with a vertical portion (complementary interlocking structure) 140 made by the core bars that interacts with the shoulder.)  
Regarding claim 26, Bott meets the claimed, The mold of claim 25 wherein the partitions and insert members extend substantially between the end walls of the mold box, for manufacturing concrete blocks wherein the tongue and groove interlocking structures extend substantially between the ends of the concrete blocks. (Bott Figure 8 shows the divider plate 150 and core bars 200 extend across the mold.)
Regarding claim 27, Bott does not explicitly meet the claimed, The mold of claim 25 wherein the partitions and insert members are dimensioned to form each of the groove interlocking structures with a depth greater than that of each of the corresponding tongue interlocking structures, however, Bott [0036] teaches that the core bars (insert members) can be various sizes to create various vertical portions (groove portions) with different depths. 
	Bott discloses that the depth of the groove is a result effective variable that modifies the aesthetic of the built wall. It would have been obvious to a person of ordinary skill in the art to modify the depth of the groove structure to be more that the tongue structure as taught by Bott in order to provide a more interesting appearance to the wall, see Bott [0036]. 
Regarding claim 28, Bott does not explicitly meet the claimed, The mold of claim 25 wherein the partitions and insert members are dimensioned to form each of the tongue interlocking structures with a width greater than that of each of the corresponding groove interlocking structures, however, Bott[0026]-[0028] teach that the vertical wall (groove) 140 interlocks into the shoulder (tongue) 120, it is inherent that the groove is larger than the shoulder in order for the shoulder to fit inside the groove.
Regarding claim 31, Bott meets the claimed,  The mold of claim 21 wherein the insert members can be received in and retracted from the openings in the at least one end wall of the mold box both horizontally and vertically. Bott [0035] teaches the core bar is removed from the mold box via an opening 165, see Figure 9 for the core bar 200 being shaped narrower at the top which allows it to be removed horizontally or vertically.)
Regarding claim 33, Bott does not meet the claimed, A system for manufacturing a plurality of interlocking concrete blocks in the mold of claim 21 wherein exposed faces of the blocks are generally flush with the top face of the mold, comprising at least one press head for imparting a profile or texture, or both, to the exposed faces.
AAPA meets the clamed, A system for manufacturing a plurality of interlocking concrete blocks in the mold of claim 21 wherein exposed faces of the blocks are generally flush with the top face of the mold, comprising at least one press head for imparting a profile or texture, or both, to the exposed faces (AAPA Figure 1G shows a mold and press head system with a press head that forms structures (profile) on the top of the block in the mold, see also [0010].)
It would have been obvious to a person of ordinary skill in the art to combine the mold of Bott with the press head of AAPA to consolidate the concrete and form interlocking structures on the block, see [0010] of the instant specification.
Regarding claim 40, Bott meets the claimed, A mold for manufacturing at least one interlocking dry-cast concrete retaining wall block, the at least one block having a top surface having a transverse profile comprising at least one interlocking structure recessed into the top surface, (Bott [0027]-[0028] describe a block 50 having a top 70 and a shoulder (interlocking structure) 120 extending vertically from the top 70)  and a bottom surface having a transverse profile comprising at least one interlocking structure recessed into the bottom surface, (Bott [0026]-[0028] describes the block has a bottom 60 with a vertical portion (complementary interlocking structure) 140 that interacts with the shoulder)  the mold comprising: a mold box, comprising two side walls joined to end walls to define a mold cavity, (Bott [0034] teaches a mold box 175 with lateral panels 160 and end walls 170, see Figure 8 for the walls forming a cavity in the mold box)   a top face, and a substantially open bottom face, (Bott [0034] teaches one open side and one closed side) and partitions configured to define a space between adjacent blocks or a space between a block and a side of the mold box, extending substantially parallel to the side walls of the mold box substantially from the top face into the mold cavity, (Bott [00137] teaches a divider plate (partition) 50 that divides blocks formed in the mold box, Figure 8 shows it extends across the mold) configured to form without interlocking in a vertical direction (Bott Figure 8 shows the divider plate 150 does not have any undercuts or interlocking structures, it is smooth and flat) wherein the first transverse portion of the profile of the top surface and the first transverse portion of the profile of the bottom surface do not include any undercut portion that would impede vertically lifting the mold box including the partitions off of  molded blocks (Bott Figure 4 shows the block having no undercut portions and that they are inserted and removed vertically) and at least one removable insert which, when positioned in the mold box in association with the partitions, extend substantially parallel to the side walls and are configured to occupy the space between adjacent blocks, or at least a portion of the space between a block and a side of the mold box, for forming a remaining transverse portion of the profile of the top surface of one block or a remaining transverse portion of the profile of the bottom surface of an adjacent block, or both, (Bott [0039] describes removable core bars (insert components) 200 that pair with the divider plate (partition) 150, see Figure 9, to form the shape of the vertical portion (interlocking structure) 140 on the block) wherein the remaining transverse portion of the profile of the top surface of one block or a remaining transverse portion of the profile of the bottom surface of an adjacent block, or both, include at least one undercut portion, (Figure 2 shows the vertical portion (interlocking structure) 140 is an undercut portion) at least some of the insert members, when in position in the mold box for casting, having top-facing surfaces being substantially in lateral alignment with respective bottom-facing surfaces of at least some of the partitions, (Bott Figure 9 shows the divider plate 150 and the core bars 200 are aligned)  and at least one end of the mold box comprising openings through which the insert members can be inserted and retracted in a longitudinal direction (Bott [0035] teaches openings 165 for inserting the core bars 200.)
Bott does not meet the claimed, at least a longitudinal portion of at least some of the partitions being configured to form a first transverse portion of the profile of the top surface of one block or a first transverse portion of the profile of the bottom surface of an adjacent block, or both.
Analogous in the field of concrete block molds, Collison meets the claimed, at least a longitudinal portion of at least some of the partitions being configured to form a first transverse portion of the profile of the top surface of one block or a first transverse portion of the profile of the bottom surface of an adjacent block, or both, (Collison [0021] teaches a form 42 (partition), see Figures 5 and 2 for the partition forming the top 34 and bottom 26 of the block 30.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the partitions of Bott which form the front surfaces to be partitions that form the top/bottom surfaces of the blocks as described by Collison in order to form multiple bricks at a single time, see Collison [0021].
Bott teaches a singular insert member but does not meet the claimed, and at least one removable insert comprising insert members.
Analogous in the field of concrete brick molds, AAPA meets the claimed, and at least one removable insert comprising insert members (AAPA Figure 1E shows a removable insert 14 with multiple trapezoidal insert members 5a.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Bott with the multiple insert members of AAPA in order to form interlocking structures on the block, see [0010] of the instant specification.
Regarding claim 42, Bott does not meet the claimed, A system for manufacturing a plurality of interlocking concrete blocks in the mold of claim 40 wherein exposed faces of the blocks are generally flush with the top face of the mold, comprising at least one press head for imparting a profile or texture, or both, to the exposed faces.
AAPA meets the clamed, A system for manufacturing a plurality of interlocking concrete blocks in the mold of claim 40 wherein exposed faces of the blocks are generally flush with the top face of the mold, comprising at least one press head for imparting a profile or texture, or both, to the exposed faces. (AAPA Figure 1G shows a mold and press head system with a press head that forms structures (profile) on the top of the block in the mold, see also [0010].)
It would have been obvious to a person of ordinary skill in the art to combine the mold of Bott with the press head of AAPA to consolidate the concrete and form interlocking structures on the block, see [0010] of the instant specification. 
Regarding claim 43, Bott meets the claimed, A mold for manufacturing at least one interlocking dry-cast concrete retaining wall block, the at least one block having a top surface having a transverse profile comprising at least one interlocking structure recessed into the top surface, (Bott [0027]-[0028] describe a block 50 having a top 70 and a shoulder (interlocking structure) 120 extending vertically from the top 70) and a bottom surface having a transverse profile comprising at least one interlocking structure recessed into the bottom surface, (Bott [0026]-[0028] describes the block has a bottom 60 with a vertical portion (complementary interlocking structure) 140 that interacts with the shoulder) the mold comprising: a mold box, comprising two side walls joined to end walls to define a mold cavity, (Bott [0034] teaches a mold box 175 with lateral panels 160 and end walls 170, see Figure 8 for the walls forming a cavity in the mold box) a top face, and a substantially open bottom face, (Bott [0034] teaches one open side and one closed side) and partitions configured to define a space between adjacent blocks or a space between a block and a side of the mold box, extending substantially parallel to the side walls of the mold box substantially from the top face into the mold cavity, (Bott [00137] teaches a divider plate (partition) 150 that divides blocks formed in the mold box, Figure 8 shows it extends across the mold) configured to form without interlocking in a vertical direction with, (Bott Figure 8 shows the divider plate 150 does not have any undercuts or interlocking structures, it is smooth and flat)  wherein the first transverse portion of the profile of the top surface and the first transverse portion of the profile of the bottom surface do not include any undercut portion that would impede vertically lifting the mold box off of molded blocks, (Bott Figure 4 shows the block having no undercut portions and that they are inserted and removed vertically) and at least one removable insert which, when positioned in the mold box in association with the partitions, extend substantially parallel to the side walls and are configured to occupy the space between adjacent blocks along with an associated partition, or a portion of the space between a block and a side of the mold box, for forming a remaining transverse portion of the profile of the top surface of one block or a remaining transverse portion of the profile of the bottom surface of an adjacent block, (Bott [0039] describes removable core bars (insert components) 200 that pair with the divider plate (partition) 150, see Figure 9, to form the shape of the vertical portion (interlocking structure) 140 on the bottom of the block) wherein the remaining transverse portion of the profile of the top surface of one block or a remaining transverse portion of the profile of the bottom surface of an adjacent block, or both, include at least one undercut portion, (Bott Figure 2 shows the vertical portion (interlocking structure) 140 is an undercut portion)  and at least one end of the mold box comprising openings through which the insert members can be inserted and retracted in a longitudinal direction (Bott [0035] teaches openings 165 for inserting the core bars 200.)
Bott describes a partition between blocks and even shows it can be removed vertically without any interlocking or undercut structures. However, Bott the partition in Bott forms the front surface of the block not the top or bottom surfaces and therefore Bott does not meet the claimed, at least a longitudinal portion of at least some of the partitions extending from the top face to the bottom face and being configured to form at least a first transverse portion of the profile of the top surface of one block or at least a first transverse portion of the profile of the bottom surface of an adjacent block, or both.
Analogous in the field of concrete block molds, Collison meets the claimed, at least a longitudinal portion of at least some of the partitions being configured to form a first transverse portion of the profile of the top surface of one block or a first transverse portion of the profile of the bottom surface of an adjacent block, or both (Collison [0021] teaches a form 42 (partition), see Figures 5 and 2 for the partition forming the top 34 and bottom 26 of the block 30.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the partitions of Bott which form the front surfaces to be partitions that form the top/bottom surfaces of the blocks as described by Collison in order to form multiple bricks at a single time, see Collison [0021].
Bott teaches a singular insert member but does not meet the claimed, and at least one removable insert comprising insert members.
Analogous in the field of concrete brick molds, AAPA meets the claimed, and at least one removable insert comprising insert members (AAPA Figure 1E shows a removable insert 14 with multiple trapezoidal insert members 5a.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Bott with the multiple insert members of AAPA in order to form interlocking structures on the block, see [0010] of the instant specification.
Regarding claim 45, Bott does not meet the claimed, A system for manufacturing a plurality of interlocking concrete blocks in the mold of claim 43 wherein exposed faces of the blocks are generally flush with the top face of the mold, comprising at least one press head for imparting a profile or texture, or both, to the exposed faces.
AAPA meets the claimed, A system for manufacturing a plurality of interlocking concrete blocks in the mold of claim 43 wherein exposed faces of the blocks are generally flush with the top face of the mold, comprising at least one press head for imparting a profile or texture, or both, to the exposed faces (AAPA Figure 1G shows a press head that forms structures (profile) on the top of the block in the mold, see also [0010].)
It would have been obvious to a person of ordinary skill in the art to combine the mold of Bott with the press head of AAPA to consolidate the concrete and form interlocking structures on the block, see [0010] of the instant specification.

Claims 8, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bott modified by AAPA, Collison as applied to claims 7 or 25 or above, and further in view of Pervan (US 2002/0007609).
Regarding claim 8, modified Bott does not meet the claimed, The mold of claim 7 wherein the surface which forms the rear surface of the tongue is disposed at an angle generally between 30 and 45 degrees. 
Analogous in the field of interlocking tongue and groove structures, Pervan does not explicitly meets the claimed, The mold of claim 7 wherein the surface which forms a rear surface of the tongue is disposed at an angle generally between 30 and 45 degrees, however, Pervan [0062]-[0063] and [0089] teaches that the dimensions of the tongue, including the angle of the tongue surfaces can be varied.
Pervan discloses that the angles of the tongue and groove surfaces is a result-effective variable which affects the engagement between the locking groove and locking surface, see [0063]. It would have been obvious for a person of ordinary skill in the art to modify the angles of the groove in order to optimize the engagement of the tongue/groove surface, see Pervan [0063].
Regarding claim 29, modified Bott does not meet the claimed, The mold of claim 25 wherein the partition and insert members are dimensioned to form each of the groove and tongue interlocking structures with a front-facing surface disposed at about 45 degrees.
Analogous in the field of interlocking tongue and groove structures, Pervan does not explicitly meets the claimed, The mold of claim 25 wherein the partition and insert members are dimensioned to form each of the groove and tongue interlocking structures with a front-facing surface disposed at about 45 degrees however, Pervan [0062]-[0063] and [0089] teaches that the dimensions of the tongue, including the angle of the tongue surfaces can be varied.
Pervan discloses that the angles of the tongue and groove surfaces is a result-effective variable which affects the engagement between the locking groove and locking surface, see [0063]. It would have been obvious for a person of ordinary skill in the art to modify the angles of the groove in order to optimize the engagement of the tongue/groove surface, see Pervan [0063].
Regarding claim 30, Bott does not meet the claimed, The mold of claim 25, wherein the partitions and insert members are dimensioned to form each tongue interlocking structures with a depth that is no greater than half of its width.
Analogous in the field of interlocking tongue and groove structures, Pervan does not explicitly meets the claimed, The mold of claim 25, wherein the partitions and insert members are dimensioned to form each tongue interlocking structures with a depth that is no greater than half of its width, however, Pervan [0062] discloses that the thickness and depth of the tongue can be varied to affect the strength of the interlocking structure.
Pervan discloses that the dimensions of the tongue and groove surfaces is a result-effective variable which affects the strength of the interlocking surfaces, see [0062]. It would have been obvious for a person of ordinary skill in the art to modify the depth or width of the tongue in order to optimize the strength of the tongue/grooves, see Pervan [0062].
Claims 13, 32, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bott as modified by Collison and AAPA as applied to claims 1, 21, or 40 above, and further in view of Klettenberg (US 2007/0193181.).
Regarding claim 13, modified Bott does not meet the claimed, The mold of claim 1 further comprising internal walls extending substantially parallel to the end walls of the mold box for manufacturing a plurality of interlocking concrete blocks between the end walls.
Analogous in the field of concrete molds, Klettenberg meets the claimed, The mold of claim 1 further comprising internal walls extending substantially parallel to the end walls of the mold box for manufacturing a plurality of interlocking concrete blocks between the end walls (Klettenberg [0029] describes a concrete mold that has multiple end liners (internal walls) between the front and back end liners (end walls) of the mold.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of modified Bott with the multiple end liner (walls) of Klettenberg in order to increase the number of mold cavities in the mold, see Klettenberg [0029].
Regarding claim 32, modified Bott does not meet the claimed, The mold of claim 21 further comprising internal walls extending substantially parallel to the end walls of the mold box for manufacturing a plurality of interlocking concrete blocks between the end walls.
Analogous in the field of concrete molds, Klettenberg meets the claimed, The mold of claim 21 further comprising internal walls extending substantially parallel to the end walls of the mold box for manufacturing a plurality of interlocking concrete blocks between the end walls (Klettenberg [0029] describes a concrete mold that has multiple end liners (internal walls) between the front and back end liners (end walls) of the mold.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of modified Bott with the multiple end liner (walls) of Klettenberg in order to increase the number of mold cavities in the mold, see Klettenberg [0029].
Regarding claim 41, modified Bott does not meet the claimed, The mold of claim 40 further comprising internal walls extending substantially parallel to the end walls of the mold box for manufacturing a plurality of interlocking concrete blocks between the end walls.
Analogous in the field of concrete molds, Klettenberg meets the claimed, The mold of claim 40 further comprising internal walls extending substantially parallel to the end walls of the mold box for manufacturing a plurality of interlocking concrete blocks between the end walls (Klettenberg [0029] describes a concrete mold that has multiple end liners (internal walls) between the front and back end liners (end walls) of the mold.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of modified Bott with the multiple end liner (walls) of Klettenberg in order to increase the number of mold cavities in the mold, see Klettenberg [0029].
Regarding claim 44,  Bott does not meet the claimed, The mold of claim 43 further comprising internal walls extending substantially parallel to the end walls of the mold box for manufacturing a plurality of interlocking concrete blocks between the end walls.
Analogous in the field of concrete molds, Klettenberg meets the claimed, The mold of claim 43 further comprising internal walls extending substantially parallel to the end walls of the mold box for manufacturing a plurality of interlocking concrete blocks between the end walls (Klettenberg [0029] describes a concrete mold that has multiple end liners (internal walls) between the front and back end liners (end walls) of the mold.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of modified Bott with the multiple end liner (walls) of Klettenberg in order to increase the number of mold cavities in the mold, see Klettenberg [0029].
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 would be allowable if rewritten to contain the limitations of claim 9 and claim 1.
Bott, Collison, and AAPA all teach insert members or structures similar to insert members used to form tongue/groove structures on blocks. Bott and AAPA further describe that the insert members are removable through an opening as described in both claim 9 and claim 10. However, none of the cited references describe an additional block or seal placed on the insert member that sits within the opening to prevent concrete seepage. None of the cited references meet the claimed, “wherein the insert members are provided with blocks that seat within the thickness of the at least one end wall to prevent seepage of concrete out of the openings.”
Additionally, no other reference alone or in combination would teach a removable insert member or mold member with a seal/block to seal or block a recess to prevent concrete from seeping out of the mold. Therefore, claim 10 contains allowable subject matter. 
Regarding claim 12, the claim is dependent from claim 1 which was rejected in view of Bott, Collison, and AAPA. Claim 12 would be allowable if rewritten to contain the limitations of claim 1.
Claim 12 requires “wherein at least some insert members have a bottom surface merging into a distal edge along a curve” which is not taught by any reference of record. Bott teaches an insert member, but the insert member is trapezoidal and does not merge into a curve or curved edge. AAPA also has insert members which are connected to a mold insert 14, however the edges of the insert 14 are not rounded or curved. Collison teaches a partition structure but the partition structure is also not rounded. No other references, alone or in combination, teach “at least some insert members have a bottom surface merging into a distal edge along a curve.” Therefore, claim 12 contains allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claims 1, 21, 40, and 43 the shape of “partition” 42 of Collison includes interlocking portions which is opposite to what is claimed, notably the small thin portion at the top of the partition 42 in Collison which would prevent removal vertically out of the mold. Examiner disagrees. Bott has a partition, divider plate 150, which meets nearly all the limitations of the claim regarding the partition except for the fact that it forms the front surfaces of the block, not the top and the bottom. Collison modifies Bott to show a partition which forms the top or bottom of the molded block. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference but rather what the combined teachings of those references suggest, see MPEP §2145 III. Bott suggests the structure almost identical to what is claimed despite not forming tops/bottoms of the block. Collison suggests a partition that can be put in between two blocks to mold the tops of the blocks such that two blocks can be molded simultaneously. This would suggest to a person of ordinary skill in the art that Bott could be modified so that the dividers modeled the top/bottom surfaces rather than the front. The thinning portion at the top of Collison does not need to be incorporated into the mold of Bott in order for the teaching of top surface formation to be taught. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744